Citation Nr: 1526508	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for fracture of the left fifth metatarsa1


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In April 2015, the Veteran and his wife testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO. A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file indicates that additional development is needed. At the April 2015 hearing, the Veteran indicated that his service-connected left toe disability had gotten worse since his last VA examination in April 2011. Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Weggenmann v. Brown, 5 Vet. App. 281 (1993). Thus, the Veteran should be scheduled for another VA examination to assess the current nature and severity of his service-connected left toe disability.  

In addition, the Veteran testified to regular treatment at a VA facility. The most recent VA treatment notes in the claims file are dated in January 2012. Therefore, all VA treatment notes dated from January 2012 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records dated from January 2012 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected fracture of the left fifth metatasa1. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail.

3. Notify the Veteran that he must report for the examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2014).
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the AOJ's last adjudication of the claim. If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






